ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_05_EN.txt. 107

DISSENTING OPINION BY M. KRYLOV.
[Translation]

To my regret, J am unable for the following reasons to concur in
the opinion of the Court.

I.

1. From a legal standpoint, the drafting of the question put
to the Court gives rise to some criticism : the word “‘conditions’”’
is used in this question with different meanings ; the words ‘‘con-
sent’? and “‘vote”’ are used, but in fact the reasons for a vote are
meant. These errors of drafting are characteristic. They reveal
the secret of the origin of the Resolution of November 17th,
1947. It was not framed in a legal atmosphere.

Appearances are deceptive : though framed in a legal form, it is
a question put with a definitely political purpose ; it is political in
conception ; though abstract in form, it is a concrete question
which expressly refers in one of its paragraphs to the ‘‘exchange of
views which has taken place in the Security Council at its 204th,
205th and 206th Meetings” ; though impersonal in form, it is a
question designed to censure the reasons given by a permanent
member of the Security Council.

It has been suggested that the request couched in abstract terms
is not of a political character, that the Court is not called upon to
consider the reasons which may underly the request and, lastly,
that the Court is bound only to envisage the question in the abstract
form in which it has been presented by the General Assembly.

I cannot share this view. I hold that it is impossible to eliminate
the political elements from the question put to the Court and only
to consider it as presented in an abstract form. The reply to the
question should refer to concrete cases which have been considered
by the Security Council and General Assembly. The legal criteria
should be examined in the light of the political grounds on which,
in actual fact, the attitude ot Members of the United Nations was
based.

Clearly to indicate the political character of the question put
to the Court, it will suffice to quote the Resolution of the General
Assembly dated November 17th, 1947, which contains a passage
which is quite conclusive on the point. The Resolution says in
particular : ‘The General Assembly .... decides to recommend to the
permanent members of the Security Council to consult with a view

54
DISSENTING OPINION BY M. KRYLOV 108

to reaching agreement on the admission to membership of the
applicants which have not been recommended hitherto, and to
submit their conclusions to the Security Council.”

“Reaching agreement” regarding the admission of States to
membership in the United Nations means : to settle the dispute by
political means within the Security Council itself, a political organ
of the United Nations. On this organ rests the primary respon-
sibility for the maintenance of international peace and security
(Art. 24 of the Charter). This organ bears the initial respon-
sibility as regards the admission of new Members (U.N.C.LO.,
Vol. 8, p. 461).

In view of the fact that the admission of new Members is dependent
on political decisions of the Security Council and General Assembly,
I should have preferred that the Court should have abstained from
giving a reply which might, in the nature of things, be utilized in
the political dispute which has been going on for a year and a half
in the Security Council and General Assembly and have refused to
give an advisory opinion.

2. My view would secm to be borne out by the fact that, during
the eighteen years of its activities, the Permanent Court of Inter-
national Justice was never once asked to give an advisory opinion
regarding any article of the Covenant of the League of Nations 7x
abstracto. It may be noted, by way of example, that in three of
its opinions, the Permanent Court had to deal with articles of the
Covenant, but in each of these opinions—(1) Nationality Decrees
in Tunis and Morocco ; (2) the Status of Eastern Carelia, and (3)
the Frontier between Turkey and Iraq—the Court was considering
concrete situations. The interpretation of Articles 5, 15 and 17
of the Covenant was in close connexion, in all these opinions, with
the concrete situation.

It is easy to explain why this wasso. Quite obviously, it was
not desired to involve the Permanent Court in political disputes.

I must even go further: not once did the Permanent Court
adjudge any case ex æquo et bono, that is to say, it always kept
within the limits of existing law, of strict legality.

In the present case, the question put to the Court is couched
in abstract form. The Court’s opinion will have a quasi-legislative
effect, and this, as will be shown later (para. 3), is in no way
desirable. From the standpoint under consideration, the practice
of the Permanent Court should be taken into account by the
Court : the interpretation of the Charter 7 abstracto is not desirable.

3. Whereas the Permanent Court, in interpreting the Covenant
of the League of Nations, sought to consider concrete situations,
or existing disputes, the Court, in the present case, is about to

55
DISSENTING OPINION BY M. KRYLOV 109

make a pronouncement, with quasi-legislative effect, concerning
decisions to be taken by the political organs of the United Nations.
The Court’s answer will amount to a definition of the competence
of the organs of the United Nations which decide the question
of the admission of a new State to membership in the United
Nations. In practice, the terms of opinions of the Permanent
Court have always been complied with. But the Permanent Court
never had before it a question of such importance formulated im
abstracto. In the present case, it may be asked whether the polit-
ical organs of the United Nations, acting under conditions which
cannot even be foreseen at the present time, might not one day
depart from the precepts of the Court’s opinion. International
justice must keep within the framework of international law and
must not encroach on the political sphere.

I would refer, in this connexion, to the last article by Professor
Manley Hudson, a former judge of the Permanent Court, in the
first number of the American Journal of International Law for
1948. This distinguished author says in this article (pp. 15-19)
that it must be borne in mind that in some cases it may be a
disservice to the Court to urge that it shall deal with disputes
in which legal relations between the parties are subordinated to
political considerations involved. Speaking of requests for advis-
ory opinions, Professor Hudson suggests that caution must be
exercised in cases where a request for an opinion has to do with
questions relating to the powers of organs of the United Nations.
I think as he does that in this case the Charter should be inter-
preted rather by the political organs themselves than by opinions
of the Court. The Court’s activity must not be “artificially
stimulated’’.

Thus I conclude that it would be better if the Court were to
assert its right not to answer the question put, and to state its
grounds for so doing (Article 65 of the Statute says: “the Court
may give an advisory opinion....’’).

II.

I. Since the Court has decided to give an opinion and is content
to answer the question in the artificially narrow form in which it
has been framed, I find myself obliged to avail myself of my nght
to extend the scope of the question and to express my opinion on
the legal import of Article 4 of the Charter.

In the first place, I substantially concur in the arguments put
forward in the dissenting opinion of M. Basdevant, Vice-President
of the Court, and of Judges Winiarski, McNair and Read, and
in that of Judge Zoriti¢é. I would, however, in my opinion,
emphasize the following ideas which I feel it my duty to
formulate and, above all, analyse the practice of the Security

56
DISSENTING OPINION BY M. KRYLOV IIo

Council and General Assembly with regard to the admission of
new Members.

2. In its opinion, the Court declares positively that the criteria
prescribed in paragraph 1 of Article 4 of the Charter are subjected
to the judgment of the Organization, i.e., of the Security Council
and General Assembly. But, as I shall show later, a State which,
in the judgment of the Organization, possesses all these quali-
fications is not zpso facto entitled to be admitted to membership
in the United Nations. The political organs of the United Nations
must still decide whether or not they wish to recommend and to
admit it. Their decision is a discretionary one. Accordingly,
these criteria are not exhaustive. This clearly appears from the
text of Article 4 and from the preparatory work.

The authoritative texts of Article 4 of the Charter show some
differences of wording. The English text, and the Russian text,
which closely follows it, say that membership in the United Nations
is open to States which have the qualifications required by Article 4.
The French, Spanish and Chinese ! texts better express the general
principle of the constitution of the United Nations, a principle which
is not purely and simply that of universality (‘peuvent devenir
Membres des Nations umies....’) (“Podran ser Miembros de las
Naciones Unidas....”). It is true that all (applicant) States may
become Members of the United Nations (“peuvent devenir Membres
des Nations unies tous Etats...” candidats) but only if they satisfy
the criteria of Article 4 of the Charter. Certainly the five texts all
express the same idea, namely, that the qualifications required by
Article 4 are necessary in order to become a Member of the United
Nations. But these texts by no means imply that the presence of
these requisite qualifications necessarily leads to the admission of
the applicant State to the United Nations.

3. The same conclusion emerges from an analysis of the report
of the Rapporteur of Committee I/2 of the San Francisco Conference.
According to this report (U.N.C.LO., Vol. 7, p. 315), the admission
of a new Member must be submitted for examination by the Organ-
ization. The Committee did not enumerate the elements to be
considered in this examination. It only mentioned the main
criteria. This means that the enumeration of criteria in Article 4
of the Charter is not exhaustive. In forming a judgment as to the
desirability of admitting a new Member—that is to say, in exercis-
ing its discretionary powers with regard to such admission—the
Organization may be guided by considerations ‘of any nature”,
ie., not merely legal but also political considerations. This
demonstrates the true legal meaning of paragraph I of Article 4
of the Charter.

 

1 Kindly communicated by Judge Hsu Mo.
57
DISSENTING OPINION BY M. KRYLOV III

4. The affirmation that the qualifications required by Article 4
of the Charter are exhaustive in character, implies that Members of
the United Nations taking part in the vote in the Security Council
and General Assembly must be exclusively guided by consider-
ations which can be “‘connected”’ with the five conditions enumerated
in Article 4. But this is definitely contrary to the interpretation
given by the Report of Committee [/2.

Again, this requirement does not to my mind appear to serve any
purpose. A member of the United Nations, called upon to vote on
the admission of a State, is legally entitled to vote according to its
own appreciation of the situation. It is not obliged to give reasons
for its vote ; it may vote without giving any reasons and such a
vote is not subject to any control. What purpose then would be
served by a censure of the reasons invoked by Member States in the
Security Council or General Assembly ? The recommendation to
the effect that the real reasons for a vote must be “‘connected”’ with
the allegedly exhaustive criteria of Article 4 might result in hypo-
critical declarations being made by some Members of the United
Nations Organization.

5. The Court, in its opinion, declares that it does not follow from
the exhaustive character of paragraph 1 of Article 4 that ‘‘an appre-
ciation, is precluded of such circumstances of fact as would enable
the existence of the requisite conditions to be verified’. The opinion
states that in this connexion no relevant political factor is excluded.
This means that, in a concrete case, Members have a right of discre-
tionary and political appreciation. But in that case, one is forced
to the, in my view, inevitable conclusion that this right of discre-
tionary appreciation is implicitly sanctioned by Article 4 of the
Charter and that the enumeration of criteria in that Article is not
exhaustive. Otherwise, this right of appreciation would have no
basis.

Ihave already said that I accept the interpretation quoted above,
given by the Report of Committee I/z. I hold, therefore, that
the Charter allows every Member of the Organization the right to
appreciate whether a particular State can be admitted to member-
ship, such appreciation to be based on the presence or absence
of the qualifications required by Article 4 of the Charter and on
considerations of a political nature.

IT.

I have sought to elucidate the general import of Article 4 of the
Charter on the basis of an analysis of the text of this Article and
of the preparatory work.

It still remains for me to consider the practice followed by the
political organs of the United Nations with regard to the admission
of new Members.

58
DISSENTING OPINION BY M. KRYLOV II2

In the course of the discussions in the Security Council, at its
204th, 205th and 206th Meetings, as well as at meetings of the
General Assembly and of its First Commission, both political and
legal considerations have been put forward and a variety of argu-
ments have been adduced to show that some particular State should
or should not be admitted to membership in the United Nations,

It is not my intention to follow out all the legal arguments
advanced in the course of these numerous meetings of which the
records have been placed by the Secretary-General of the United
Nations at the Court’s disposal. I shall confine myself to consider-
ing a few of them, by way of example, in order to clarify my
standpoint.

1. The delegate of the U.S.S.R. stated in the Security Council
that two applicant States, Portugal and Eire, not having taken part
in the second world war alongside the democratic countries, could
not be admitted to membership in the United Nations. The Soviet
delegate’s argument was legally based on the criterion of ‘‘a peace-
loving State’’— or, in French ‘‘Etat paci fique’’ — (I would emphasize
that the French word pacifique has a more passive sense, whereas
the English word ‘peace-loving’, as also the Russian, Spanish
—amantes de la paz—and Chinese! equivalents possess a more
active sense). Relying more particularly on the latter texts and
declaring that the two States above mentioned had made no effort
to combat the Nazi danger, the delegate for the U.S.S.R. was legally
justified, at that moment, in maintaining his point of view which
was that these States were not ‘peace-loving’. The argument of
the U.S.S.R. delegate regarding the value as a criterion of particip-
ation in the world war has met with the support of the eminent
jurist of Panama M. Ricardo Alfaro. As regards the concrete
question of the admission of Portugal, the attitude of the delegate
of the U.S.S.R. was frequently shared by other States, such as
Australia, India and the Philippines.

2. The same delegate, in refusing membership of the Organiz-
ation to these States, added, as a supplementary argument,
that they did not maintain diplomatic relations with the U.S.S.R.
Was he legally entitled to do this? His argument was based
on the legal precepts of the Charter. The latter, in paragraph 2
of Article I, says that one of the purposes of the United Nations
is to develop friendly relations among nations. The absence of
diplomatic relations, i.e., normal bonds between States, due to
a decision deliberately and obstinately taken by an applicant
State, is surely inconsistent with the criteria stated in Article 4
of the Charter, particularly that which provides that an applicant

 

 

1 Kindly communicated by Judge Hsu Mo.
‘ 59
DISSENTING OPINION BY M. KRYLOV 113

State must be “willing” to carry out the principles and pur-
poses of the Charter.

It may be noted that the other members of the Security Council
(China, the U.S.A., the United Kingdom and others) also took
into account—rightiy or wrongly in concreto—the fact of the
absence of diplomatic relations. .

3. At the g2nd Meeting of the General Assembly on Sep-
tember 30th, 1947, the delegate of Afghanistan voted against the
admission of Pakistan, on account, he déclared, of a frontier
dispute between these two States. Later, on October zoth, 1947,
at the 96th Meeting, this delegate said that he no longer main-
tained his opposition, because the dispute was about to be settled
through diplomatic channels. It would. seem that such an
argument is warranted, because the attitude of the State voting
against admission may be justified by the precepts of Article 4
of the Charter. A similar attitude was adopted by the French
delegate in the Security Council in the case of the admission
of Siam.

4. I would also cite by way of example the arguments put
forward in the Security Council which do not seem to me to
accord with the general principles of the Charter. I hold that
a Member of the United Nations is not justified in basing his
opposition to the admission of a particular State on arguments
which relate to matters falling essentially within the domestic
jurisdiction of the applicant State. The United Nations Organiz-
ation has been created by the original Member States which
differ in extent, population, armed strength, political institutions,
social conditions, etc. The clause in paragraph 7 of Article 2
of the Charter (domestic jurisdiction) in principle excludes ques-
tions appertaining to the domestic jurisdiction of a State from
the jurisdiction of the Organization itself. This rule must, I
hold, also be applied in connexion with the admission of new
Members. In support of my view, I may refer to the attitude
adopted by many delegations, including that of the U.S.A., at
the San Francisco Conference, not only in Committee I/1, which
dealt with the purposes and principles of the Charter, but also in
Committee II/3 which studied economic and social questions and
questions concerning fundamental human rights.

5. The admission of Austria and Transjordan encountered
objections on the part of several States—the U.S.S.R., Australia,
Canada, India, Pakistan and others. The question was raised
whether, at the time of their application, these States were really
independent States. The expression of such “doubts” is not
contrary to Article 4 of the Charter, for that is a consideration
which would merely lead to a postponement of the vote.

60
DISSENTING OPINION BY M. KRYLOV II4

6. Finally, I come to the question of the vote which has
—wrongly, I think—been described as a “conditional vote”. A.
vote may be affirmative or negative ; or a Member may also abstain
from voting. But a ‘‘conditional vote” is meaningless in law.
Obviously, as has already been said, the question put by the
General Assembly refers not to the ‘‘vote”” but to the reasons for it.

The concrete case envisaged by the question put to the Court
is the admission of five ex-enemy States which was discussed by
the Security Council. The delegates of the majority of Members
of the Council wished to admit two ex-enemy States (Italy and
Finland) and were unwilling to admit three others (Bulgaria,
Hungary and Roumania). The U.S.S.R. delegate in the Security
Council postponed his affirmative vote in favour of Italy and
Finland because he was not sure of the admission of the three
others to membership. Was this delegate legally justified in so
doing ? The majority of the delegates in the Security Council,
in interpreting Article 4, held that that Article did not warrant
such a proceeding and even forbade it: It would not seem that
there is anything to justify such an interpretation. No doubt, the
application of each State must be considered separately on its own
merits. But it is possible to imagine several applicant States being
admitted together and such a vote is by no means precluded by
Article 4 of the Charter.

Such a proceeding is especially warranted when it is a question
of admitting States whose applications are presented in identical
circumstances ; for instance, in a case where several newly created
States succeed to a State which has ceased to exist.

In the particular case, the applications for admission to the
United Nations of the five ex-enemy States were considered to
be worthy of support, after the conclusion of the Peace Treaties of
Paris of 1947, not only by the participants in the Conference of
Potsdam of 1945 but also by all parties to these peace treaties.
All these applications should have been treated in the same man-
ner, that is to say, that all these applicant States should have been
admitted simultaneously. As I have stated above (under No. 4),
there was no warrant for an unjustified discrimination between
the five candidates on the ground of their domestic régime. In
this specific, concrete, and even unique case—having regard to
the Potsdam Agreement and to the above-mentioned peace
treaties—the suggestion made by the delegate of the Soviet Union
was not contrary to Article 4 of the Charter, and could not be
regarded as illegal. As I have stated, a block vote is not forbidden
by the Charter and accordingly it is legal; it is a legitimate
proceeding. Accordingly, there is no need for me to consider whether
the clause approved at Potsdam and repeated in the Peace
Treaties of 1947 is inconsistent with Article 103 of the Charter.

61
DISSENTING OPINION BY M. KRYLOV Ir5

IV

It follows that the right of appreciation, sanctioned by Article 4
of the Charter, may be exercised by Members of the United Nations
in various circumstances in connexion with the admission of new
Members. It goes without saying that, in utilizing this right of
appreciation in respect of an applicant State, each Member of the
Organization must be guided by legal and political considerations
which accord with the Purposes and Principles of the United Nations
and that it must exercise its right in all good faith.

Accordingly, I give the following reply to the question (that
is to say to two parts of the question) put by the General
Assembly :

A Member of the United Nations, which is called upon, in
virtue of Article 4 of the Charter, to pronounce itself by its vote,
either in the Security Council or in the General Assembly, on
the admission of a State to membership in the United Nations,
is entitled to declare, during the discussion and before the vote,
that it takes into account in voting: (1} the legal criteria pre-
scribed in paragraph x of the said Article, and (2) the political
considerations consistent with the Purposes and Principles of the
United Nations.

(Signed) S. KRYLOV.

62
